           Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 1 of 25



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

CONNECTICUT CITIZENS DEFENSE                    :           3:20-cv-006460-JAM
LEAGUE, INC., ET AL.                            :
           Plaintiffs,                          :
                                                :
               v.                               :
                                                :
NED LAMONT, ET AL.,                             :
         Defendants.                            :           MAY 21, 2020


  DEFENDANT LAMONT’S AND COMMISSIONER ROVELLA’S OPPOSITION TO
     PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER AND
                      PRELIMINARY INJUNCTION

       These are extraordinary times as Connecticut faces a “dramatic challenge” from COVID-

19, “a novel and easily transmitted viral disease that has prompted a rapid reorientation of

workplace practices and social life in support of public health.” Fed. Defs. of New York, Inc. v.

Fed. Bureau of Prisons, 954 F.3d 118, 126 (2d Cir. 2020) . The Constitution gives the states

primary authority to respond to the pandemic, and Governor Lamont has used that authority to

issue a series of Executive Orders to protect the people of Connecticut from this new and deadly

disease.

       One of those orders, Executive Order 7E (“the Order”), suspended the requirements of

General Statutes § 29-17c, which in normal circumstances, prohibits state and local law

enforcement from refusing to collect a person’s fingerprints for purposes of a criminal

background check (Attachment A.) The Order did not affirmatively require state or local law

enforcement to stop collecting fingerprints.     Instead, the Order provides discretion to law

enforcement to “limit or eliminate fingerprinting hours to limit the transmission of COVID-19

or focus resources on critical public safety needs.” (Id., Sec. 2) The Governor’s rationale for

implementing that measure is that state and local law enforcement “are critical to the response to

                                                1
           Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 2 of 25



this public health and civil preparedness emergency,” and must be free to “prioritize personnel

and resources to critical public safety needs, as well as limit transmission of COVID- 19.” (Id.,

Pg. 2). This is a temporary order. Id., pg. 4.

       Despite the limited scope of the Governor’s Order, and the clear public health and safety

rationale upon which it is based, the plaintiffs claim that the Order, and the other defendants’

actions in response to the Order, violates their constitutional rights. They now seek the

extraordinary remedy of a temporary restraining order, which, among other things, prohibits

enforcement of the Order in the midst of a public health crisis. Plaintiffs are not entitled to that

extraordinary relief, for several reasons.

       First, the plaintiffs are jurisdictionally barred from pursuing many, if not all, of their

claims. Indeed, the Eleventh Amendment provides a jurisdictional bar to most of the plaintiffs’

claims against the undersigned defendants. Additionally, the plaintiffs do not have Standing to

pursue their various claims against the undersigned defendants.

       Second, the plaintiffs can not satisfy the required criteria for the issuance of a temporary

restraining order or injunction. In fact, the plaintiffs have no likelihood of success on the merits

of their claim as the Supreme Court case of Jacobson v. Commonwealth of Massachusetts, 197

U.S. 11 (1905) clearly supports the lawfulness of the Order. Additionally, the plaintiffs can not

demonstrate irreparable harm as they have not, in fact, been harmed by the Order. Also, they

have a viable remedy in the State judicial system.. Moreover, a balancing of the equities and

public interest, clearly weighs in favor of the defendants. Indeed, there is an obvious and

compelling public interest in protecting the public health by limiting the spread of the virulent

disease.




                                                 2
         Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 3 of 25



                                           BACKGROUND

       A.      The COVID-19 Pandemic

       COVID-19 is an infectious disease that was first identified in December, 2019. The

disease has since spread globally, and the World Health Organization has declared it a global

pandemic. The disease has contributed to more than 180,000 deaths worldwide, and “has

prompted a rapid reorientation of workplace practices and social life in support of public health.”

Fed. Defs., 954 F.3d at 126. Connecticut has not been immune to the disease which is now

widespread throughout the state, with more than 36,000 confirmed cases and 3,400 deaths

attributable to the disease. Indeed, though a small state, Connecticut has the 10th most COVID-

19 cases in the United States. 1

       COVID-19 is highly contagious and spreads easily from person to person. According to

the CDC, the disease primarily spreads between people during close contact via small droplets

produced by coughing, sneezing, or even just talking. 2             Public health experts believe that

individuals are most infectious during the early stages of the disease.            However, because the

time from exposure to onset of symptoms may be as long as fourteen days, experts believe that

infected individuals may transmit the disease for a significant period of time before they feel ill. 3

Further, many infected individuals are asymptomatic, and can therefore spread the disease to

others without ever knowing they were infected. 4

       B.      The Governor’s Response to the Pandemic, Including Executive Order 7E

       Due to the seriousness of the disease and the ease with which it spreads, governments

throughout the world have taken extraordinary measures to “flatten the curve,” including but not


1
       See https://www.cdc.Gov
2
       See https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html.
3
       See https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html.
4
       Id.

                                                     3
          Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 4 of 25



limited to social distancing measures.

        Governor Lamont likewise has responded to the crisis to protect the people of

Connecticut. Acting pursuant to his authority under General Statutes §§ 19a-131a and 28-9, the

Governor declared a Public Health Emergency on March 10, 2020, and has since issued a

number of Executive Orders to protect public health and safety and mitigate the impacts of the

disease. 5 One of those measures is Executive Order 7E, at issue here, which among other things,

temporarily provides law enforcement with the discretion to limit or eliminate fingerprint hours.

(See ATTACHMENT A).

                 1.      Connecticut’s Regulatory Framework For Firearm Permits

        In Connecticut, all State issued firearms certificates and permits to carry pistols and

revolvers (“permit”) are issued by the Department of Emergency Services and Public Protection

(“DESPP”). CGS 29-28, 36-38. Within DESPP, The State Licensing and Firearms Unit

(‘SLFU”), handles all of these matters. SLFU is located in the DESPP headquarters in

Middletown. In order to obtain a State-issued firearms certificate or permit, an applicant is

required to present himself to law enforcement for the taking of fingerprints so that law

enforcement personnel can perform a criminal background check. CGS 29-17a. A person who

possesses either a firearms certificate or a permit, is eligible to purchase and possess a gun in the

state. (Affidavit of Alessandro Giannone, para 5)(ATTACHMENT B). However, in order to

carry a gun, with the exception of law enforcement personnel, a party must have a valid permit.

(Id.) A firearms certificate and a permit remain effective for 5 years. (Id)

        The permitting process proceeds in two steps. First, the applicant must obtain a

temporary pistol permit from the town or city in which the applicant resides. CGS 29-28(b).


5
        See https://portal.ct.gov/Coronavirus/Pages/Emergency-Orders-issued-by-the-Governor-and-State-
Agencies (listing Executive Orders).

                                                      4
           Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 5 of 25



Pursuant to that process, the applicant is required to submit himself in person for the purposes of

having his fingerprints taken for a criminal background check. CGS 29-29. Additionally, at this

stage, the local authorities make a suitability determination. (Giannone Affidavit, para. 11) 6

Once a person obtains a temporary pistol permit, he is eligible to carry a gun throughout the

state, pending the “conversion” of that permit into a state issued permit. (Id). A person who

obtains a temporary pistol permit, in normal circumstances, has 60 days to present himself to

DESPP to convert the temporary permit into a state issued permit. However, in the Order,

Governor Lamont extended that period of time by 90 days. (Attachment A, Sec. 3).

         The second step in the permit process occurs at DESPP, where the applicant presents

himself, in person, with his local permit and applies for a state-issued permit. (Giannone Aff.,

para 12-17). See also CGS 29-29. A second suitability determination is made at that stage and

the applicant is either awarded, or denied, a state-issued permit. (Id.)

         There are numerous statutory disqualifiers for permit eligibility (Giannone Aff., para 22-

23). Should an applicant be denied or refused a permit, by either his local authority or DESPP,

the applicant has an immediate right to appeal that decision. CGS 29-32b(b) provides, in

pertinent part, as follows: “Any person aggrieved by any refusal to issue or renew a permit or

certificate… or by a refusal or failure of any issuing authority to furnish an application as

provided in Section 29-28a, may, within ninety days, appeal to the Board of Firearms Permit

Examiners.” The Board holds hearings in accordance with the rules of evidence, and then issues

a written decision, which is appealable to the Superior Court. CGS 29-32b(e). If any issuing

authority neglects or refuses to comply with a decision of the Board within ten days after notice

of the Board’s decision, the Board shall apply to the Superior Court for a writ of mandamus to

6
  If there is something in the applicant’s background that causes enough concern for the local authority to believe
that the applicant would either be a danger to the public or not responsible enough to carry a firearm in public, the
local authority may deny the issuance of a temporary permit. (Giannone Aff., para 11).

                                                           5
          Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 6 of 25



enforce the Board’s decision. (Id.)

                 2.       Executive Order 7E

        The rationale of the Governor’s Order, as stated in the Order itself, is a prioritization of

personnel and resources of law enforcement in the face of the Covid-19 Pandemic. (Order, pg.

2). As first responders, who also bear the statutory responsibility of enforcing our criminal laws,

law enforcement personnel are on the “front-line” of this crises. Additionally, by virtue of their

contact with the public, law enforcement also face the possible transmission of COVID-19. 7 The

Order reasonably addresses these concerns by allowing law enforcement personnel the discretion

to temporarily curtail their fingerprinting.

        Following the Order, on information and belief, some local Police Department have

temporarily suspended their fingerprinting and processing of permits. DESPP, likewise, has also

temporarily suspended all of its fingerprinting at its headquarters, as well as its processing of

new permits. (Commissioner Rovella Affidavit, para 21)(Attachment C). However, SLFU

continues to renew permits and out of state permits, which do not require face-to face interaction.

(Giannone, Aff., para 32). Indeed, between the dates of March 16, 2020 and May 18, 2020,

SLFU processed approximately 4,000 such permits (Id., para 32). Additionally, DESPP

continues to register a large number of purchased or transferred guns. In fact, for same period of

time SLFU processed approximately 26,000 firearm transactions and 41,000 firearm

registrations. (Id).



        C.       Plaintiffs’ Allegations

        The plaintiffs generally assert that they want to apply for a permit but have been denied


7
 Due to their critical job responsibilities, most law enforcement personnel do not have the option of working from
home or other remote location.

                                                         6
          Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 7 of 25



access to the permit process. (See Complaint, para 29,34,36,40). All of the plaintiffs, with the

exception of Plaintiff Gervais, assert that they contacted their local police department, which

“refused” to process their permit applications. (Id.) None of the plaintiffs, with the exception of

Plaintiff Gervais, allege that they had any contact or interaction with DESPP concerning their

permit applications.

        In regard to Plaintiff Gervais, he alleges that on April 22, 2020, he was issued a

temporary permit by his local police authority. (Complaint, para 44). He further alleges that on

the same day, he inquired of the State Police as to completing the permit process for a state-

issued permit and was informed that the State Police is not processing permit applications. (Id.,

para 45). It is a conceded fact that, at all time pertinent to this action, Plaintiff Gervais possessed

a firearm. 8

        As discussed, Connecticut provides a remedy at law for any person whose permit

application has been refused. See CGS 29-32(b). Nevertheless, none of the plaintiffs allege that

they have appealed the denial of their permit applications to The Board of Firearms Permit

Examiners. Additionally, none of the plaintiffs allege a specific or imminent need for the

processing of their permit application, only averring that they “would exercise my right to obtain

and possess firearms, ammunition and magazines.” (See All Plaintiffs’ Affidavits). The plaintiffs

claim to have a fear of arrest and criminal prosecution if they exercise their rights without a

permit. (Id.). The plaintiffs now make various claims to preliminary and permanent injunctive

relief. (See Complaint, pgs 27-29).




8
 The undersigned defendants have served Interrogatories an all of the plaintiffs which inquire, among other things,
about gun ownership. The plaintiffs have not yet responded to the Interrogatories. However, at a May 19, 2020
phone conference with Magistrate Garfinkle, plaintiff’s counsel, Mr. Fishbein, affirmatively stated that Plaintiff
Gervais did possess a gun, which he purchased out-of-state. It is assumed, therefore, that Plaintiff Gervais’ sworn
Interrogatory response will confirm this fact.

                                                         7
             Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 8 of 25




                                                    ARGUMENT

I.         This Court Should Deny this Motion to the Extent this Court Lacks Jurisdiction
           Over Plaintiffs’ Claims

           A. The Eleventh Amendment Bars Many of the Plaintiff’s Claims

           Plaintiffs’ Motion “necessarily fails” to the extent this “Court lacks jurisdiction to hear

this case.” Sargent v. Emons, 2013 WL 6407718, at *7 (D. Conn. Dec. 9, 2013) (Arterton, J.),

aff'd, 582 F. App'x 51 (2d Cir. 2014) (Summary Order). The Eleventh Amendment bars

Plaintiffs’ claims to the extent they seek damages from the Governor and Commissioner Rovella

in their official capacity, based on either federal or state law claims. 9See, e.g., Ford v. Reynolds,

316 F.3d 351, 354 (2d Cir. 2003) (holding that official capacity claims are barred); Pennhurst

State Sch. & Hosp. v. Halderman, 465 U.S. 89, 102 (1984) (“Pennhurst”) (holding that the same

principle applies to state law claims).

           Additionally, The Eleventh Amendment also bars Plaintiffs’ claims to the extent they

seek equitable relief that is retrospective, as opposed to prospective. See, e.g., Szymonik v.

Connecticut, 2020 WL 1650329, at *3 (2d Cir. Apr. 3, 2020) (Summary Order) (holding that

“[t]he Eleventh Amendment bars federal courts from issuing retrospective declaratory relief

against state officials for past violations of federal law,” and citing cases including Green v.

Mansour, 474 U.S. 64 (1985). Finally, the Eleventh Amendment bars Plaintiffs’ claims to the

extent Plaintiffs ask this Court to enjoin the defendants to ensure compliance with state law; it is

well-established that “a federal court may not sit in judgment of whether a State or a State

official has complied with its own law.” Dennehy v. Soto, 2018 WL 4936003, at *2 (D. Conn.

Oct. 11, 2018) (Shea, J.) (citing Pennhurst, 465 U.S. at 106).


9
    Both Defendants are sued only in their official capacity. (Complaint, para 11, 12)

                                                            8
          Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 9 of 25



         Accordingly, many of the plaintiffs’ claims against the undersigned defendants should be

summarily dismissed due to a lack of jurisdiction.



         B. The Plaintiffs Do Not Have Standing to Pursue Their Claims

         This Motion also must fail because the Plaintiffs fail to meet their burden to establish

standing. See, Fed. Defs., 954 F.3d at 126 (holding that the court needed to consider standing

before reviewing the district court’s denial of a preliminary injunction motion).

         Assuming, arguendo, that the plaintiffs have the right to seek prospective relief from the

undersigned defendants that would fall outside the Eleventh Amendment’s bar, they still must

“allege facts that affirmatively and plausibly suggest that plaintiffs have standing to sue” for that

relief. Carter v. HealthPort Techs., LLC, 822 F.3d 47, 56 (2d Cir, 2016). Stated differently,

plaintiffs bear the burden to prove their standing by pointing to “specific facts” that allow them

to invoke the Court’s Article III jurisdiction. Clapper v. Amnesty Int’l USA, 568 U.S. 398, 412

n.4 (2013). This burden requires the plaintiffs to “demonstrate standing for each claim they seek

to press” and “for each form of relief they seek.” Town of Chester, N.Y. v. Laroe Estates, Inc.,

137 S.Ct. 1645, 1650 (2017).

         The Supreme Court has called Article III standing perhaps the most important of the

case-or-controversy doctrines placing limits on federal judicial power. All For Envtl. Renewal

Inc v. Pyramid Crossgates Co., 436 F.3d 82, 85 (2d Cir. 2006). Three elements comprise the

requirement of standing: the individual initiating the suit must have: (1) suffered an injury in

fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to

be redressed by a favorable judicial decision. United States v. Smith, 945 F.3d 729, 736 (2d Cir.

2019).



                                                   9
          Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 10 of 25



          1. The Plaintiffs Have Not Suffered an Injury In Fact

          The injury in fact requirement ensures that persons involved in the litigation have a direct

stake in its outcome. Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1548 (2016). Whether a party has

demonstrated an injury in fact is resolved by a two-step analysis. A court must determine (1)

whether the asserted injury is “concrete” and (2) whether it is “actual or imminent.” MGM

Resorts v. Malloy, 861 F.3d 845 (2d Cir. 2017). The second prong requires that the alleged injury

is, if not actual, at least “certainly impending” and “not too speculative.” Id.

          The evidence demonstrates that the plaintiffs, at the very most, have been temporarily

delayed, during a deadly pandemic, from proceeding through the permit process.

This is not an “actual or imminent” injury that is cognizable for standing purposes. There are

numerous statutory disqualifiers, as well as two separate suitability determinations to be eligible

for a permit. Accordingly, it is pure conjecture and speculation to assert that even if the

plaintiffs’ permit applications were processed, that they would be found eligible and issued a

permit.

          Moreover, the plaintiffs offer vague and legally conclusive affidavits which do not allege

any “concrete plans” to satisfy the actual or imminent injury requirement. Lujan v. Defs of

Wildlife, 504 U.S. 555, 564 (1992) (plaintiff’s affidavits professing an intent to visit a location in

the future were “simply not enough” to establish standing because “such some day intentions—

without any description of concrete plans, or indeed any specification of when the some day will

be –do not support a finding of the “actual or imminent” injury that our cases require.).

          Additionally, the plaintiffs suggest that they fear arrest or criminal prosecution if they

carry a weapon outside their home, without a state issued permit. This same claim was recently

addressed in the Northern District of Georgia, in which the plaintiffs sought a TRO; arguing that



                                                  10
          Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 11 of 25



the suspension of processing Georgia Weapons License applications, during the COVID-19

pandemic, violated their 2d Amendment rights. Carter v. Brian Kemp, et al., ____ WL

____(2020), 1:20 cv 01517(SCJ) (N.D. Georgia, April 20, 2000). The District Court denied the

TRO and found, among other things, that “plaintiff’s generalized and speculative fear of being

prosecuted for carrying a weapon (without a license) and prior to the expiration of the state
                                                                                                                       10
emergency is not sufficiently concrete to confer standing against Governor Kemp. (Id.,pg. 13).

         In regard to DESPP Commissioner Rovella, as a condition precedent to the issuance of a

state-issued permit by DESPP, the applicant must first obtain a local permit. (Giannone Aff.,

para 12). Only one of the plaintiffs, Mr Gervais, has alleged that he complied with that

requirement and was subsequently refused by DESPP. (Complaint, para 45). However, it is a

conceded fact that Plaintiff Gervais possesses a gun, and has the legal right to carry that gun

(based on his local permit). Accordingly, Plaintiff Gervais clearly has not demonstrated a viable

injury and does not have standing for any claim against Commissioner Rovella. Indeed, it is

readily evident that none of the plaintiffs have standing to pursues their claims against

Commissioner Rovella.



         2. The Plaintiffs’ Injuries are Not Fairly Traceable to the Undersigned Defendants

         Faced with an unprecedented pandemic, the Governor acted responsibly and cautiously in

issuing the Order. He did not close guns stores (as many states have). Nor did he prevent eligible

persons from purchasing guns. Rather, in recognition of the critical nature of law enforcement,

the Governor simply allowed local Police Departments, and DESPP, the discretion to eliminate

or limit their fingerprint services for permit applications. The Order also provides a 90 day


10
  Similar to the statutory scheme in Georgia, the holder of a permit in Connecticut is only subject to a request for
his permit by law enforcement, if the officer has reasonable suspicion of a crime. See CGS 29-35 (b).

                                                          11
        Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 12 of 25



extension of time for those (like Plaintiff Gervais) who had already obtained their local permit to

apply for the State-issued permit.

       In response to the Order, on information and belief, some local Police Departments

decided to temporarily eliminate their fingerprint services for purposes of permits. However,

according to the plaintiffs’ allegations, some local Police authorities continue to provide

temporary permits. (See Complaint, para 43-44: Plaintiff Gervais received a temporary permit

from Jewitt City on April 22, 2020). Accordingly, if one were to assume that the Order resulted

in some injury to the plaintiffs, that injury is not fairly traceable to the Governor and the Order,

but rather the result of a third party, i.e the local Police Departments. See Carter v. Brian Kemp

et al, supra *15 (Because the Georgia Probate courts issue the weapons licenses, and not

Governor Kemp, the plaintiffs fail to demonstrate standing to pursue their claim against the

Governor).



       3. Plaintiff’s Injury is Not Likely to be Redressed By a Favorable Decision

       Redressability is the “non-speculative likelihood that the injury can be remedied by the

requested relief.” W.R. Huff Asset Management, LLC v. Deloite & Touche, LLP, 549 F.3d 100,

106 (2d Cir 2008). It must be likely, as opposed to merely speculative, that the injury will be

redressed by a favorable decision. Lujan, 504 U.S. at 561.

       The plaintiffs claim that their injury in this case is the violation of their 2nd Amendment

rights. However, it is entirely speculative to suggest that the plaintiffs’ “injury” can be redressed

by a favorable decision by this tribunal. At most, a favorable decision in this tribunal will allow

the plaintiffs to proceed through the permit process, which does not guarantee the plaintiffs the

right to a permit, or to possess a gun. Indeed, as discussed, the plaintiffs’ injury is appropriately



                                                 12
          Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 13 of 25



redressed by the State of Connecticut, Board of Firearms Permit Examiners, However, the

plaintiffs have not chosen to pursue that legal process.

         For all of the foregoing reasons, the plaintiffs lack standing to pursue this matter against

the undersigned defendants. 11



II.      Plaintiffs Are Not Entitled to a Temporary Restraining Order and Preliminary
         Injunction

         It is well established that “a temporary restraining order is . . . an extraordinary remedy.”

Moore v. Consol. Edison Co. of N.Y., Inc. v. Reidy, 409 F.3d 506, 510 (2d Cir. 2005).

Additionally, the same standards apply to the plaintiff’s request for a temporary restraining order

and their requests for injunctive relief. Local 1814, Int'l Longshoremen's Ass'n, AFL-CIO v. New

York Shipping Ass'n, Inc., 965 F.2d 1224, 1228 (2d Cir. 1992).

         A party seeking a preliminary injunction must establish that he is likely to succeed on the

merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

balance of equities is in his favor, and that an injunction is in the public interest. Jones v. Wolf,

2020 WL 1643857, at *2 (W.D.N.Y. Apr. 2, 2020) (quoting Trump v. Deutsche Bank AG, 943

F.3d 627, 640 (2d Cir.), cert. granted, 140 S. Ct. 660 (2019). 12 Moreover, the Second Circuit

has instructed that a mandatory injunction—that is, an injunction commanding a positive act, as

opposed to one merely maintaining the status quo—should issue “only upon a clear showing that

the moving party is entitled to the relief requested, or where extreme or very serious damage will


11
  Similarly, plaintiff CCDL, an incorporated entity, also lacks standing to assert the constitutional claims stated in
the Complaint. Consolidated Edison Co., v. Pataki, 292 F.3d 338, 347 (2d Cir. 2002)(The Constitution contains
“personal guarantees” that are unavailable to corporations and other organizations because the historic function of
the particular guarantee has been limited to the protection of individuals).
12
   In Trump, the Second Circuit noted that it was unclear whether the standard applies in all
cases, but applied it because in Trump—as here—the plaintiff was “seeking to preliminarily
enjoin governmental action.” Trump, 943 F.3d at 641.
                                                          13
        Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 14 of 25



result from a denial of preliminary relief.” Tom Doherty Assocs., Inc. v. Saban Entm’t, Inc., 60

F.3d 27, 34 (2d Cir. 1995). Plaintiffs bear the burden to show that the law is so clearly in their

favor that no “difficult questions of law” remain based on a solid factual record, as opposed to “a

wobbly foundation” built on affidavits that “boldly” make broad assertions without establishing

the necessary subordinate facts. Otoe Missouria Tribe of Indians v. New York, 769 F.3d at 114-

15 (2d Cir. 2014) . Plaintiffs have fallen far short of meeting their burden



III.   Plaintiffs Can Not Demonstrate a Clear Likelihood of Success on the Merits

       A. The Supreme Court’s Decision in Jacobson Dictates The Outcome In This
          Case


       The Supreme Court has long held that constitutional rights are not “absolute,” and that

they may be “subjected to all kinds of restraints and burdens in order to secure the general

comfort” and “common good” of society. Jacobson v. Commonwealth of Massachusetts, 197

U.S. 11, 26 (1905). Well over a century ago, the Supreme Court recognized that “[t]he safety

and the health of the people of” a state “are, in the first instance, for that [state] to guard and

protect.” Id. at 38 (1905). “They are matters that do not ordinarily concern the national

government.” Id. Rather, “they depend, primarily, upon such action as the state, in its wisdom,

may take.” Id.

       Jacobson is the seminal case in the area of state disease response and there is no dispute

that it remains good law. See, e.g., Phillips v. City of New York, 775 F.3d 538, 542–43 (2d Cir.

2015) (applying Jacobson); See also Amato v. Elicker, et al, 3:20-cv-00464, May 19, 2020,

(MPS)(Applying Jacobson to a constitutional challenge to Governor Lamont’s executive order)

Nor is there any dispute that Jacobson and its progeny “clearly established that the state’s police



                                                 14
         Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 15 of 25



power enables it to institute extraordinary measures to protect public health.” Zucht v. King, 260

U.S. 174 (1922).

        Jacobson establishes that “under the pressure of [the] great dangers” posed by infectious

disease, individuals’ liberty may “be subjected to such restraint, to be enforced by reasonable

regulations, as the safety of the general public may demand.” Jacobson, 197 U.S. at 29. Those

restraints can be substantial. In fact, Jacobson held that local officials—acting pursuant to

authority from the state—could criminally charge an individual for refusing a smallpox

vaccination, even though that individual offered to prove that he refused to be vaccinated

because inter alia “he had, ‘when a child,’ been caused great and extreme suffering for a long

period by a disease produced by vaccination; and that he had witnessed a similar result of

vaccination, not only in the case of his son, but in the cases of others.” Id at 13, 36.

        The Court also indicated that apparently healthy individuals could be “held in quarantine

against [their] will on board” a ship with “cases of” a disease “until it be ascertained by

inspection, conducted with due diligence, that the danger of the spread of the disease among the

community at large has disappeared.” Id. at 29. The Court even noted that while an individual

generally has a right “to live and work where he will” in ordinary circumstances, in an

emergency he still “may be compelled, by force if need be, against his will and without regard to

his personal wishes or his pecuniary interests, or even his religious or political convictions, to

take his place in the ranks of the army of his country, and risk the chance of being shot down in

its defense.” Id.

        The Jacobson Court made clear that “[e]ven liberty itself, the greatest of all rights, is not

unrestricted license to act according to one's own will,” and that even individuals’ constitutional

right to liberty temporarily narrows during an emergency. Id. at 26–27. The Court’s holding was



                                                  15
        Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 16 of 25



in no way a denigration of that “greatest of all rights.” Id. at 26. To the contrary, it was a

recognition that others have equal constitutional rights and that “[r]eal liberty for all could not

exist under the operation of a principle which recognizes the right of each individual person to

use his own, whether in respect of his person or his property, regardless of the injury that may be

done to others.” Id. at 26.

        “Upon the principle of self-defense, of paramount necessity, a community has the right to

protect itself against an epidemic of disease which threatens the safety of its members.” Id. at 27.

To hold otherwise would unduly interfere with the states’ primary constitutional role and

responsibility to protect those within their jurisdictions. Id. at 38.

        Jacobson applies to “all constitutional rights.” In re Abbott, 954 F.3d 772, 786 (5th Cir.

2020) (emphasis in the original). That does not mean that constitutional rights “cease to exist at

the first sign of a public emergency.” What it means is that when a state is battling an admittedly

“grave public health emergency,” the federal Constitution allows the state to take actions in

response to protect the entire community (including Plaintiffs) that the Constitution would not

allow absent the emergency. see Jacobson, 197 U.S. at 13, 29 & 36 (providing examples).

        The Court recognized that the state’s power is not absolute and “might be exercised in

particular circumstances and in reference to particular persons in such an arbitrary, unreasonable

manner, or might go so far beyond what was reasonably required for the safety of the public as to

authorize or compel the courts to interfere for the protection of such persons.” Id. at 28. Those

circumstances would exist only where the action “purporting” to be intended to protect the public

health “has no real or substantial relation to those objects, or is, beyond all question, a plain,

palpable invasion of rights secured by the” Constitution, even in that emergency situation. Id. at

31. Examples the Court gave included where a state “under the guise of exerting a police power,



                                                   16
        Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 17 of 25



invaded the domain of Federal authority,” id. at 28, or where an individual made a showing that

due to a “particular condition of his health or body” the state’s actions “would be cruel and

inhuman in the last degree.” Id. at 38-39.

       Clearly, the plaintiffs make no comparable showing here as it is untenable to even

suggest that the Governor’s Order, and the other defendants’ actions in response to the Order,

violates the principles set forth in Jacobson. Certainly, a discretionary public health measure in

the face of a deadly pandemic, which may result in a temporary delay in the processing of the

plaintiffs’ permits (with no guarantee of their eligibility for a permit) does not constitute a

“palpable invasion of Constitutional rights” or equate to “cruel and inhuman” action.



       B. Alternatively, Under a Heller Analysis, Plaintiffs Do Not Have a Likelihood of

           Success On The Merits

       The Second Circuit typically applies a two-part test for Second Amendment challenges.

“First, we consider whether the restriction burdens conduct protected by the Second Amendment.

If the challenged restriction does not implicate conduct within the scope of the Second

Amendment, our analysis ends and the legislation stands. Otherwise, we move to the second step

of our inquiry, in which we must determine and apply the appropriate level of scrutiny.” New

York State Rifle & Pistol Association, Inc. v. Cuomo, 804 F.3d 242 (2nd Cir. 2015); citing District

of Columbia v. Heller, 554 U.S. 570 (2008).

       In this case, the Governor’s Order, and Commissioner Rovella’s actions in response to

the Order, does not impose a burden on the plaintiffs’ Second Amendment Rights, and

accordingly, the analysis should end. As discussed, while the plaintiffs profess a desire to have

their permit applications processed, there is no guarantee that the plaintiffs will be found eligible



                                                 17
          Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 18 of 25



for, and issued a permit, by the local authority or DESPP. Additionally, this is a very temporary

measure and there is nothing to suggest that the local authorities and DESPP will not resume

processing of the fingerprinting and permits in the immediate future. Indeed, starting on Tuesday

May 26, 2020, DESPP intends to open its offices, on a limited basis, for the processing of state

gun permits. (Rovella, Affidavit, p. 29). Additionally, it is contemplated that DESPP will open all

of its service, including fingerprinting, on June 15, 2020. (Id., p. 21-22)

         Moreover, to the extent that plaintiffs assert that they want to buy a gun and currently can

not, it is important to note that the Second Amendment does not guarantee the right to acquire a

gun, on demand, at any time. Indeed, the Supreme Court in Heller affirmed that “laws imposing

conditions and qualifications on the sale of arms are constitutional.” Heller, at 626-27. Since

Heller was decided, Courts in all jurisdictions have upheld conditions and qualifications on the

sale of guns, even though they bring with them delays on immediate acquisition, such as

background checks, waiting periods, licensing laws, and training requirements. Libertarian Party

of Erie City v. Cuomo, 300 F.Supp.3d 424 (W.D.N.Y 2018) (licensing); Silvester v. Harris, 843

F.3d 816 (9th Cir. 2016)( Waiting period); Heller v. District of Columbia, 901 F.3d 264 (D.C.

2015)(training). Accordingly, any temporary delay in the permit process (while a pandemic rages

on) does not infringe on the plaintiffs’ Second Amendment rights. 13

         Because the Order, and Commissioner Rovella’s actions in response to the Order, do not

infringe on the plaintiffs’ Second Amendment rights, there is no need to consider an appropriate

level of scrutiny. U.S. v. Decastro, 682 F.3d 160 (2d Cir. 2012). However, should the Court

proceed in this analysis, it is evident, from overwhelming authority in the Second Circuit, that an

intermediate level of scrutiny would apply. New York State Rifle and Pistol Association, Inc. v.

13
  As discussed, Plaintiff Gervais is the only plaintiff who alleges any involvement with DESPP concerning his
permit. However, Plaintiff Gervais possesses a gun, and has the legal right to carry that gun. Accordingly, his 2nd
Amendment rights have not been compromised, at all.

                                                          18
          Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 19 of 25



Cuomo, et al., 804 F.3d 242 (2015)(applying intermediate scrutiny to law prohibiting possession

of certain semi-automatic weapons); Kachalsky v. City of Westchester, 701 F.3d 81, 88 (2d Cir.

2012)(New York law that restricted individuals’ ability to carry in public was subject to

intermediate scrutiny); Shew v. Malloy, 994 F.Supp.2d 234 (D. Conn 2014)(applying

intermediate level scrutiny to ban on assault weapons).

         Under intermediate scrutiny review, the pertinent inquiry is whether the government

regulation is “substantially related to an important government objective.” Board of Trustees of

State Univ. of New York v. Fox, 492 U.S. 469, 480 (1989). To survive intermediate scrutiny, “the

fit between the challenged regulation and the asserted objective need only be reasonable, not

perfect.” Shew, supra at 249, citing United States v. Mazzarella, 614 F.3d 85, 89 (3rd Cir. 2010)

         The plaintiffs concede that the limit of the transmission of COVID-19 is an important

governmental objective (Plaintiff’s TRO brief, p.23). Therefore, the Court need only inquire

whether the Order, and Commissioner Rovella’s response to the Order was “substantially related

to the achievement of that governmental interest.” State Rifle and Pistol Association, Supra at

261. The answer to that question is obviously in the affirmative as there is no dispute that the

COVID-19 disease primarily spreads between people during close contact via small droplets

produced by coughing, sneezing, or even just talking. 14 Therefore, any limitation on face to face

interaction is substantially related to this objective.

         Accordingly, should the Court apply a Heller analysis, the plaintiffs do not have a

likelihood of success on the merits of their case.



         C. The Plaintiffs Do Not Have A Likelihood of Success on Their Equal Protection

            Claim

14
     www.CDC.Gov

                                                   19
             Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 20 of 25



            In their Complaint, the plaintiffs purport to bring an Equal Protection claim against the
                  15
defendants.            The Equal Protection Clause is “essentially a direction that all persons similarly

situated should be treated alike.” City of Cleburne v. Cleburne Living Center Inc, 473 U.S. 432,

439 (1985). The Clause does not require that all persons be dealt with identically, but it does

require that a distinction made must have some relevance to the purposes for which the

classification is made. Baxstrom v. Herold, 383 U.S. 107, 111 (1966).

       From a general perspective, it is simply indefensible to assert that gun owners/advocates have

received disparate treatment in Connecticut during the COVID-19 pandemic. Connecticut, unlike

many other states, has not closed gun stores or taken any action which interferes with gun

transactions. Moreover, DESPP continues to process all permit renewals, out-of-state permits

and gun registrations. Moreover, in comparison, it is noteworthy that Connecticut HAS closed

many businesses which arguably place burdens on other Constitutional rights, such as

bookstores, libraries, marriage licenses, social clubs, performing arts centers, etc.

            From a specific perspective, plaintiffs assert that they have received disparate treatment

because DESPP continues to fingerprint for other purposes. (Complaint, para 97). This is

incorrect, as DESPP has temporarily discontinued all fingerprints for any purpose. (Rovella

Affidavit, para 21). While the original Executive Order directed DESPP to continue to perform

fingerprinting services for long term care providers (a distinction which clearly makes sense

during the pandemic) that section of the Order was subsequently modified to eliminate the

fingerprint requirement for long term care workers. (Id., para 20, N. 1) Additionally, DESPP has

also temporarily discontinued the in-person processing of all licenses and registration (Id., para.

21 ).

            Accordingly, plaintiffs have no likelihood of succeeding on their Equal Protection claim.

15
     The plaintiffs have not briefed this issue.

                                                       20
           Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 21 of 25



     IV.      Plaintiffs Can Not Demonstrate Irreparable Harm

           “[T]he Second Circuit has made clear that ‘a showing of irreparable harm is the single

most important prerequisite for the issuance of injunctive relief.’” FEI Hong Kong Co. Ltd. v.

GlobalFoundries, Inc., 2020 WL 1444956, at *2 (S.D.N.Y. Mar. 25, 2020) (quoting Faiveley

Transp. Malmo AB v. Wabtec Corp., 559 F. 3d 110, 118 (2d Cir. 2009) .Given the importance of

that showing, “[a] demonstration of irreparable injury by the party seeking relief is an essential

prerequisite to a temporary restraining order.” Id. (quotation marks omitted). Plaintiffs’

assertions of harm resulting from the Order have to be non-conclusory, plausible, and of the type

that warrants granting injunctive relief. Ragbir v. Homan, 923 F.3d 53, 58 & n.3 (2d Cir. 2019)

(citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The harm must be “neither remote, nor

speculative, but actual and imminent.” Freedom Holdings, Inc v. Spitzer, 408 F.3d 112, 114 (2d

Cir. 2005).

           The plaintiffs allegations of harm in this case are insufficient to satisfy the above

standards. The Plaintiffs Affidavits are substantively identical and do not provide any non-

conclusory factual basis to conclude that they have suffered any cognizable harm. Rather,

Plaintiffs provide only their own conclusory statements that they have been harmed which are

categorically insufficient to establish irreparable harm. See, e.g., Baker's Aid, a Div. of M.

Raubvogel Co. v. Hussmann Foodservice Co., 830 F.2d 13, 16 (2d Cir. 1987) (affirming denial

of preliminary injunction where movant “fail[ed] to produce any evidence of irreparable harm,

other than the conclusory statement of its president”). The Court should deny Plaintiffs’ Motion

on that basis alone. 16

           Second, plaintiffs have not shown that there are no available remedies at law—a


16
  Again, in regard to Commissioner Rovella, Plaintiff Gervais can not demonstrate that he suffered any harm as he
possesses a gun, and the legal right to carry that gun.

                                                       21
           Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 22 of 25



prerequisite to establishing irreparable injury. Alabama v. Army Corps of Engineers, 424 F.3d

117, 127 (11th Cir. 2005). As discussed, the plaintiffs have an immediate and available remedy:

an appeal to the State of Connecticut, Board of Firearms Permit Examiners.

          Third, as discussed, the plaintiffs have merely been temporarily delayed in the processing

of their permit applications. They have suffered no actual or imminent injury as it is entirely

speculative that the plaintiffs will be found eligible for a permit by the local authority and

DESPP.

          Fourth, plaintiffs cannot establish irreparable harm based on alleged constitutional

violations if those violations could be remedied 17 by money damages. See, e.g., Air Transp. Int'l

Liab. Co. v. Aerolease Fin. Grp., Inc., 993 F. Supp. 118, 124–25 (D. Conn. 1998) (Droney, J.)

(holding “that the mere allegation of a constitutional infringement in and of itself does not

constitute irreparable harm. Rather, district courts must consider the nature of the constitutional

injury before making such a conclusion,” and citing cases including Jayaraj v. Scappini, 66 F.3d

36 (2d Cir. 1995) and Savage v. Gorski, 850 F.2d 64 (2d Cir. 1988)).

          Plaintiffs have not met their burden to show irreparable harm. Lee v. Trump, 2020 WL

1330673, at *1 (S.D.N.Y. Mar. 23, 2020) (denying temporary restraining order challenging

travel ban in response to pandemic, in part, because the movant failed to plead any irreparable

harm where even though “his family members from China intended to visit him in the United

States in Spring 2020 and cannot due to the Government’s actions . . . to the extent that their visit

is delayed, that harm is hardly irreparable”). Moreover, even if the plaintiffs could be found to

have shown irreparable harm, they have not met the heightened standard applicable to their

request that this Court upend the existing status quo Jones, 2020 WL 1643857, at *2 (quoting



17
     To be clear, the defendants do not believe that any award of damages is indicated.
                                                  22
        Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 23 of 25



Tom Doherty, 60 F.3d at 34); see also Doe v. Univ. of Connecticut, 2020 WL 406356, at *1 (D.

Conn. Jan. 23, 2020) (Shea, J.) (“A heightened standard applies . . . when a plaintiff seeks a

‘mandatory injunction,’ which alters the status quo.” (quoting N. Am. Soccer League, LLC v.

United States Soccer Fed'n, Inc., 883 F.3d 32, 37 (2d Cir. 2018)). That standard is “especially

appropriate when a preliminary injunction is sought against government.” D.D. ex rel. V.D. v.

New York City Bd. of Educ., 465 F.3d 503, 510 (2d Cir. 2006), opinion amended on denial of

reh'g, 480 F.3d 138 (2d Cir. 2007). Plaintiffs can not satisfy that standard.



   V.     The Balance of Equities and the Public Interest Weigh Heavily Against Granting
           this Motion

        Plaintiffs bear the burden to establish that the balance of the equities and the public

interest weigh in favor of the relief they demand. See, e.g., Metro. Taxicab Bd. of Trade v. City of

New York, 615 F.3d 152, 156 (2d Cir. 2010). “Where the government is the opposing party,”

these two factors “merge.” Jones, 2020 WL 1643857, at *13.

        It is readily evident that a balance of the equities and the public interest weighs heavily

against this Court granting the plaintiffs’ requests for injunctive relief. There are few—if any—

circumstances where the state’s side of the balance could be stronger. Indeed, the Second Circuit

has noted the “dramatic challenge . . . presented [to government] by COVID-19, a novel and

easily transmitted viral disease that has prompted a rapid reorientation of workplace practices

and social life in support of public health.” Fed. Defs., 954 F.3d at 135. There is no dispute that

the Governor has the primary constitutional responsibility to protect people in Connecticut from

the deadly threat COVID-19 poses. Indeed, the public and the plaintiffs both benefit from

ensuring public health and safety. Grand River Enterprises Six Nations Ltd v. Pryor, 425 F.3d

158, 169 (2d Cir. 2005). As our Supreme Court aptly recognized more than a century ago, the

                                                 23
        Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 24 of 25



health and safety of the people of a state are the highest Constitutional responsibility of the

states. Jacobson, supra at 35.

          On the other side of the balance, Plaintiffs acknowledge that the limit of the

transmission of COVID-19 is an important governmental objective. However, they assert that

this objective is less important that their right to immediately proceed through the permit

process, during a pandemic. The defendants disagree with this assertion.

       Conclusion


       For the reasons set forth above, the undersigned defendants respectfully requests that this

Court deny Plaintiffs’ Motion.

                                                    Respectfully submitted,

                                                    DEFENDANTS

                                                    GOVERNOR NED LAMONT
                                                    JAMES ROVELLA

                                                    WILLIAM TONG
                                                    ATTORNEY GENERAL

                                                    BY: /s/ Matthew Beizer
                                                    Matthew Beizer (#16304)
                                                    Deann Varunes
                                                    Assistant Attorneys General
                                                    Attorney General’s Office
                                                    110 Sherman Street
                                                    Hartford, CT 06105
                                                    860-808-5450 (phone)
                                                    860-808-55591 (fax)
                                                    Matthew.Beizer@Ct.GOV




                                               24
        Case 3:20-cv-00646-JAM Document 36 Filed 05/21/20 Page 25 of 25



                                     Certificate of Service

       I hereby certify that on April 27, 2020, a copy of the foregoing was electronically filed.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.


                                                     /s/ Matthew Beizer
                                                     Matthew Beizer
                                                     Assistant Attorney General




                                               25
